INTELIMAX MEDIA INC. PROFORMA FINANCIAL STATEMENTS (Expressed in Canadian dollars) (Unaudited) Pro Forma Balance Sheet as at March 31, 2009 PF-1 Pro Forma Statement of Operations for the Year Ended March 31, 2009 PF-2 Notes to the Pro Forma Financial Statements PF-3 INTELIMAX MEDIA INC. PRO FORMA BALANCE SHEET AS AT MARCH 31, 2009 (Expressed in Canadian dollars) (Unaudited) Intelimax As at March 31, 2009 Cicero As at March 31, 2009 Pro Forma Adjustments (Note 3) Pro Forma Balance Sheet $ ASSETS CURRENT Cash and cash equivalents 17,888 848 (a) 44,145 62,881 Accounts receivable 2,695 15 – 2,710 Prepaid expenses 10,055 – – 10,055 30,638 863 44,145 75,646 PROPERTY, PLANT AND EQUIPMENT 15,392 – – 15,392 WEBSITE DEVELOPMENT COSTS 309,370 – – 309,370 GOODWILL – – (b) 27,604 – (c) (27,604 ) 355,400 863 44,145 400,408 LIABILITIES CURRENT Accounts payable 125,161 9,939 – 135,100 Accrued liabilities 37,875 – – 37,875 Note payable – 5,779 – 5,779 Due to related party 12,000 – – 12,000 175,036 15,718 – 190,754 STOCKHOLDERS’ EQUITY COMMON STOCK 1,092,823 4 (a) 88 295 (b) (93 ) (b) 93 (d) (1,092,822 ) (d) 202 ADDITIONAL PAID-IN CAPITAL – 105,315 (a) 44,057 1,149,229 (b) (149,371 ) (b) 56,608 (d) 1,092,620 COMMON STOCK SUBSCRIBED 83,000 – – 83,000 DEFICIT ACCUMULATED DURING THE DEVELOPMENT STAGE (995,459 ) (120,174 ) (b) 120,174 (1,022,870 ) (c) (27,411 ) 180,364 (14,855 ) 44,145 209,654 355,400 863 44,145 400,408 (See accompanying notes) PF-1 INTELIMAX MEDIA INC. PRO FORMA STATEMENT OF OPERATIONS YEAR ENDED MARCH 31, 2009 (Expressed in Canadian dollars) (Unaudited) Intelimax Year Ended March 31, 2009 Cicero Twelve Months Ended March 31, 2009 Pro Forma Adjustments (Note 3) Pro Forma Statement Of Operations $ REVENUE 4,096 – – 4,096 EXPENSES Amortization 95,372 – – 95,372 Advertising and promotion 16,514 – – 16,514 Consulting 40,536 – – 40,536 Foreign exchange gain (552 ) – – (552 ) Professional 46,614 37,561 – 84,175 Management fees 78,000 – – 78,000 General & Administrative 61,040 16,502 – 77,542 Wages and benefits 111,818 – – 111,818 Total Expenses 449,342 54,063 – 503,405 Net Loss Before Other Items (445,246 ) (54,063 ) – (499,309 ) Other Income (Expense) Interest Income 525 – – 525 Impairment loss on goodwill – – (c) (27,411 ) (27,411 ) NET LOSS (444,721 ) (54,063 ) (27,411 ) (526,195 ) Pro forma loss per share (Note 5) LOSS PER SHARE – Basic and diluted (0.03 ) (0.16 ) (0.02 ) (See accompanying notes) PF-2 INTELIMAX MEDIA INC. Notes to Pro Forma Financial Statements (Expressed in Canadian dollars) (Unaudited) 1.Basis of Presentation Pursuant to an amalgamation agreement dated March 31, 2009, Intelimax Media Inc. (“Intelimax”) will merge with Cicero Resources Corp. (“Cicero”) to form a new company named Intelimax Media Inc. (“Amalco”).Pursuant to the agreement, each Cicero and Intelimax shareholder will receive one common share of Amalco in exchange for each common share outstanding.The shareholders of Cicero will hold 7,340,410 common shares of Amalco, and the shareholders of Intelimax will hold 16,009,157 common shares of Amalco.See Note 2. These unaudited pro forma financial statements (“pro forma financial statements”) have been prepared in accordance with accounting principles generally accepted in the United States and are expressed in Canadian dollars.These pro forma financial statements do not contain all of the information required for annual financial statements. Accordingly, they should be read in conjunction with the most recent annual and interim financial statements of Intelimax and Cicero. These pro forma financial statements have been compiled from and include: (a) an unaudited pro forma balance sheet combining the audited balance sheet of Intelimax as at
